Back to Form 8-K [form8-k.htm]
Exhibit 10.1

 
APPENDIX X
[Amendment Number 7]
 
 
Agency Code 12000                                                      Contract
No. C020454
Period
4/1/08-9/30/10                                                      Funding
Amount for Period Based on approved capitation rates
 
This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through The
New York State Department of Health, having its principal office at Corning
Tower, Room 2001, Empire State Plaza, Albany NY 12237, (hereinafter referred to
as the STATE), and WellCare of New York. Inc., (hereinafter referred to as the
CONTRACTOR), to modify Contract Number C020454 as set forth below and to extend
the contract period through September 30, 2010. The effective date of these
modifications is April 1, 2008, unless otherwise noted below.
 
1.
Effective October 1, 2008, amend Section 1 "Definitions" to add a definition for
"Medicaid Managed Care Quality Incentive" to read as follows:

 
"Medicaid Managed Care Quality Incentive" means a monetary incentive in the form
of a percentage of the managed care capitation payment rates that is awarded to
MCOs with superior performance in relation to a predetermined set of measures
which may include quality of care, consumer satisfaction and compliance
measures.
 
2.
Effective October 1, 2008, amend Section 2.7 "Termination" to read as follows:

 
 
2.7
Termination

 
                                a)            SDOH Initiated Termination
 
 
i)
SDOH shall have the right to terminate this Agreement, in whole or in part; for
either the Contractor's MMC or FHPlus product; or for either or both products in
specified counties of Contractor's service area, if the Contractor:

 
 
A)
takes any action that threatens the health, safety, or welfare of its Enrollees;

 
B)
has engaged in an unacceptable practice under 18 NYCRR Part 515, that affects
the fiscal integrity of the MMC or FHPlus Program or engaged in an unacceptable
practice pursuant to Section 27.2 of this Agreement;

 
C)
has its Certificate of Authority suspended, limited or revoked by SDOH;

 
D)
materially breaches the Agreement or fails to comply with any term or condition
of this Agreement that is not cured within twenty (20) days, or to such longer
period as the parties may agree, of SDOH's written request for compliance;

 
E)
becomes insolvent;

 
F)
brings a proceeding voluntarily, or has a proceeding brought against it
involuntarily, under Title 11 of the U.S. Code (the Bankruptcy Code);

 
G)
knowingly has a director, officer, partner or person owning or controlling more
than five percent (5%) of the Contractor's equity, or has an employment,
consulting, or other agreement with such a person for the provision of items
and/or services that are significant to the Contractor's contractual obligation
who has been debarred or suspended by the federal, state or local government, or
otherwise excluded from participating in procurement activities; or

 
Appendix X
MMC/FHPlus Contract Amendment
April 1, 2008
Page 1
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
H)
failed to qualify for any incentive based on SDOH's Medicaid Managed Care
Quality Incentive calculation in each of three consecutive years; after two
consecutive years of failing to qualify for any such incentive, the Contractor
will be notified by SDOH that the Contractor has one year remaining to raise its
scores to the requisite level or be subject to SDOH-initiated termination or
non-renewal of this Agreement. By December 1 of each calendar year, SDOH will
issue the general parameters of the Quality Incentive measures to be implemented
for the subsequent year which form the basis for awarding the Quality Incentive
in the year following the measurement. In no instance will quality data scores
for years prior to measurement year 2007 be utilized for contract termination.

 
 
ii)
The SDOH will notify the Contractor of its intent to terminate this Agreement
for the Contractor's failure to meet the requirements of this Agreement and
provide Contractor with a hearing prior to the termination.

 
 
iii)
If SDOH suspends, limits or revokes Contractor's Certificate of Authority under
PHL § 4404, and:

 
 
A)
if such action results in the Contractor ceasing to have authority to serve the
entire contracted service area, as defined by Appendix M of this Agreement, this
Agreement shall terminate on the date the Contractor ceases to have such
authority; or

 
B)
if such action results in the Contractor retaining authority to serve some
portion of the contracted service area, the Contractor shall continue to offer
its MMC and/or FHPlus products under this Agreement in any designated geographic
areas not affected by such action, and shall terminate its MMC and/or FHPlus
products in the geographic areas where the Contractor ceases to have authority
to serve.

 
 
iv)
No hearing will be required if this Agreement terminates due to SDOH suspension,
limitation or revocation of the Contractor's Certificate of Authority.

 
 
v)
Prior to the effective date of the termination the SDOH shall notify Enrollees
of the termination, or delegate responsibility for such notification to the
Contractor, and such notice shall include a statement that Enrollees may
disenroll immediately without cause.

 
 
b)
Contractor and SDOH Initiated Termination

 
The Contractor and the SDOH each shall have the right to terminate this
Agreement in its entirety, for either the Contractor's MMC or FHPlus product, or
for either or both products in specified counties of the Contractor's service
area, in the event that SDOH and the Contractor fail to reach agreement on the
monthly Capitation Rates. In such event, the party exercising its right shall
give the other party written notice specifying the reason for and the effective
date of termination, which shall not be less time than will permit an orderly
transition of Enrollees, but no more than ninety (90) days.
 
                                c)            Contractor Initiated Termination
 
 
i)
The Contractor shall have the right to terminate this Agreement in its entirety,
for either the Contractor's MMC or FHPlus product, or for either or both
products in specified counties of the Contractor's  service area,  in the event
that SDOH materially breaches the Agreement or fails to comply with any term or
condition of this Agreement that is not cured within twenty (20) days, or within
such longer period as the parties may agree, of the Contractor's written request
for compliance. The Contractor shall give SDOH written notice specifying the
reason for and the effective date of the termination, which shall not be less
time than will permit an orderly transition of Enrollees, but no more than
ninety (90) days.

 
Appendix X
MMC/FHPlus Contract Amendment
April 1, 2008
Page 2
 
 

--------------------------------------------------------------------------------

 
 
 
ii)
The Contractor shall have the right to terminate this Agreement, in its
entirety, for either the Contractor's MMC or FHPlus product, or for either or
both products in specified counties of the Contractor's service area in the
event that its obligations are materially changed by modifications to this
Agreement and its Appendices by SDOH. In such event, Contractor shall give SDOH
written notice within thirty (30) days of notification of changes to the
Agreement or Appendices specifying the reason and the effective date of
termination, which shall not be less time than will permit an orderly transition
of Enrollees, but no more than ninety (90) days.

 
 
iii)
The Contractor shall have the right to terminate this Agreement in its entirety,
for either the Contractor's MMC or FHPlus product, or for either or both
products in specified counties of the Contractor's service area, if the
Contractor is unable to provide services pursuant to this Agreement because of a
natural disaster and/or an act of God to such a degree that Enrollees cannot
obtain reasonable access to services within the Contractor's organization, and,
after diligent efforts, the Contractor cannot make other provisions for the
delivery of such services. The Contractor shall give SDOH written notice of any
such termination that specifies:

 
 
A)
the reason for the termination, with appropriate documentation of the
circumstances arising from a natural disaster and/or an act of God that preclude
reasonable access to services;

 
B)
the Contractor's attempts to make other provision for the delivery of services;
and

 
C)
the effective date of the termination, which shall not be less time than will
permit an orderly transition of Enrollees, but no more than ninety (90) days.

 
                                 d)            Termination Due To Loss of
Funding
 
 In the event that State and/or Federal funding used to pay for services under
this Agreement is reduced so that payments cannot be made in full, this
Agreement shall automatically terminate, unless both parties agree to a
modification of the obligations under this Agreement. The effective date of such
 termination shall be ninety (90) days after the Contractor receives written
notice of the reduction in payment, unless available funds are insufficient to
 continue payments in full during the ninety (90) day period, in which case SDOH
shall give the Contractor written notice of the earlier date upon which the
 Agreement shall terminate. A reduction in State and/or Federal funding cannot
reduce monies due and owing to the Contractor on or before the effective
 date of the termination of the Agreement.
 
3.            Amend Section 32.2 "Indemnification by SDOH" to read as follows:
 
32.2          Indemnification by SDOH
 
                                 Subject to the availability of lawful
appropriations as required by State Finance Law § 41 and consistent with § 8 of
the State Court of Claims Act, SDOH shall hold   
                                 the Contractor harmless from and indemnify it
for any final judgment of a court of competent jurisdiction to the extent
attributable to the negligence of SDOH or its
                                 officers or employees when acting within the
course and scope of their employment. Provisions concerning the SDOH's
responsibility for any claims for liability as
                                 may arise during the term of this Agreement are
set forth in the New York State Court of Claims Act, and any damages arising for
such liability shall issue from the
                                 New York State Court of Claims Fund or any
applicable, annual appropriation of the Legislature for the State of New York.
 
Appendix X
MMC/FHPlus Contract Amendment
April 1, 2008
Page 3
 
 

--------------------------------------------------------------------------------

 
 
4.
Amend Appendix D "New York State Department of Health Marketing Guidelines,"
Section D.3, 3. e) to read as follows:

 
 
e)
The Contractor shall limit the staffing (FTEs) involved in the
marketing/facilitated enrollment process. The limit shall be set at 150 FTEs for
New York City and 75 FTEs for the metropolitan New York City area defined as
Nassau, Suffolk, Westchester and Rockland Counties. FTEs subject to the limit
include Marketing Representatives, Facilitated Enrollers and any other staff
that conduct new enrollments, provide community presentations on coverage
options and/or engage in outreach activities designed to develop enrollment
leads. Managers and retention staff are not included in the limit as long as
they do not personally conduct enrollments.


5.
Add a Section 15 "Accessibility of State Agency Web-based Intranet and Internet
Information and Applications" and a Section 16 "New York State Tax Law Section
5-a" to Appendix R "Additional Specifications for the MMC and FHPlus Agreement"
to read as follows:

 
 
15.
Accessibility of State Agency Web-based Intranet and Internet Information and
Applications

 
Any web-based intranet and internet information and applications development, or
programming delivered pursuant to the contract will comply with NYS Office for
Technology Policy P04-002, "Accessibility of New York State Web-based Intranet
and Internet Information and Applications", and NYS Mandatory Technology
Standard S04-001, as such policy or standard may be amended, modified or
superseded, which requires that state agency web-based intranet and internet
information and applications are accessible to persons with disabilities. Web
content must conform to NYS Mandatory Technology Standard S04-001, as determined
by quality assurance testing. Such quality assurance testing will be conducted
by Department of Health, contractor or other, and the results of such testing
must be satisfactory to the Department of Health before web content will be
considered a qualified deliverable under the contract.
 
16.           New York State Tax Law Section 5-a
 
Section 5-a of the Tax Law, as amended, effective April 26, 2006, requires
certain contractors awarded state contracts for commodities, services and
technology valued at more than $100,000 to certify to the New York State
Department of Tax and Finance (DTF) that they are registered to collect New York
State and local sales and compensating use taxes. The law applies to contracts
where the total amount of such contractors' sales delivered into New York State
are in excess of $300,000 for the four quarterly periods immediately preceding
the quarterly period in which the certification is made, and with respect to any
affiliates and subcontractors whose sales delivered into New York State exceeded
$300,000 for the four quarterly periods immediately preceding the quarterly
period in which the certification is made.
 
This law imposes upon certain contractors the obligation to certify whether or
not the contractor, its affiliates, and its subcontractors are required to
register to collect sales and compensating use tax and contractors must certify
to DTF that each affiliate and subcontractor exceeding such sales threshold is
registered with DTF to collect New York State and local sales and compensating
use taxes. The law prohibits the State Comptroller, or other approving agencies,
from approving a contract awarded to an offerer meeting the registration
requirements but who is not so registered in accordance with the law.
 
Appendix X
MMC/FHPlus Contract Amendment
April 1, 2008
Page 4
 
 

--------------------------------------------------------------------------------

 
 
Contractor must complete and submit directly to the New York State Taxation and
Finance, Contractor Certification Form ST-220-TD. Unless the information upon
which the ST-220-TD is based changes, this form only needs to be filed once with
DTF. If the information changes for the contractor, its affiliate(s), or its
subcontractor(s), a new form (ST-220-TD) must be filed with DTF.
 
Contractor must complete and submit to the Department of Health the form
ST-220-CA certifying that the contractor filed the ST-220-TD with DTF. Failure
to make either of these filings may render an offerer non-responsive and
non-responsible. Offerers shall take the necessary steps to provide properly
certified forms within a timely manner to ensure compliance with the law.

6.
The attached Appendix A, "New York State Standard Clauses," is substituted for
the period beginning April 1, 2008.

 
7.
The attached Appendix L, "Approved Capitation Payment Rates," is substituted for
the period beginning April 1, 2008.

 
All other provisions of said AGREEMENT shall remain in full force and effect.
 
Appendix X
MMC/FHPlus Contract Amendment
April 1, 2008
Page 5
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed or approved this AGREEMENT
as of the dates appearing under their signatures.
 
CONTRACTOR
 
 
STATE AGENCY SIGNATURE
By: /s/ Heath Schiesser                                            
      
      Heath Schiesser                                                   
       (Printed Name)
By: /s/ Vallencia Lloyd                        
     
       Vallencia Lloyd                             
                      (Printed Name)
 
Title: President & CEO                                             
 
 
Title: Deputy Dir, DMC                      
 
Date: 7-14-08                                                              
Date: 8/27/08                                        

 

 
 State Agency Certification:
In addition to the acceptance of this contract, I also
certify that original copies of this signature page
will be attached to all other exact copies of this
contract.

 
STATE OF FLORIDA                         )
)                      SS.:
County of Hillsborough                      )
 
On the 14th day of July 2008, before me personally appeared Heath Schiesser, to
me known, who being by me duly sworn, did depose and say that he/she resides at
5416 Avenue Simone, Lutz, FL, that he/she is the President and CEO of WellCare
of New York, Inc., the corporation described herein which executed the foregoing
instrument; and that he/she signed his/her name thereto by order of the board of
directors of said corporation.
 
/s/ Cathleen McGlynn
(Notary)
 
SEAL
 
Approved:
 
 
Approved:
 
ATTORNEY GENERAL
_______________________________________
 
Thomas P. DiNapoli
STATE COMPTROLLER
___________________________________________
     
 
Title:   APPROVED AS TO FORM NYS ATTORNEY GENERAL
 
 
Title:  APPROVED DEPT. OF AUDIT & CONTROL
 
Date:  SEP 04 2008
 
 
Date:  SEP 25 2008

 
           /s/ Lorraine I.
Remo                                                                                                                                           
/s/ Name Illegible
           LORRAINE I.
REMO                                                                                                                                          FOR
THE STATE COMPTROLLER
           ASSOCIATE ATTORNEY

Appendix X
MMC/FHPlus Contract Amendment
April 1, 2008
Page 6
 
 

--------------------------------------------------------------------------------

 
 

 STANDARD CLAUSES FOR NYS CONTRACTS
 APPENDIX A

 
    STANDARD CLAUSES FOR NYS CONTRACTS
 
     The parties to the attached contract, license, lease, amendment or other
agreement of any kind (hereinafter, "the contract" or "this contract") agree to
be bound by the following clauses which are hereby made a part of the contract
(the word "Contractor" herein refers to any party other than the State, whether
a contractor, licenser, licensee, lessor, lessee or any other party):
 
1.      EXECUTORY CLAUSE. In accordance with Section 41 of the State Finance
Law, the State shall have no liability under this contract to the Contractor or
to anyone else beyond funds appropriated and available for this contract.
 
2.      NON-ASSIGNMENT CLAUSE. In accordance with Section 138 of the State
Finance Law, this contract may not be assigned by the Contractor or its right,
title or interest therein assigned, transferred, conveyed, sublet or otherwise
disposed of without the previous consent, in writing, of the State and any
attempts to assign the contract without the State's written consent are null and
void. The Contractor may, however, assign its right to receive payment without
the State's prior written consent unless this contract concerns Certificates of
Participation pursuant to Article 5-A of the State Finance Law.
 
3.      COMPTROLLER'S APPROVAL. In accordance with Section 112 of the State
Finance Law (or, if this contract is with the State University or City
University of New York, Section 355 or Section 6218 of the Education Law), if
this contract exceeds $50,000 (or the minimum thresholds agreed to by the Office
of the State Comptroller for certain S.U.N.Y. and C.U.N.Y. contracts), or if
this is an amendment for any amount to a contract which, as so amended, exceeds
said statutory amount, or if, by this contract, the State agrees to give
something other than money when the value or reasonably estimated value of such
consideration exceeds $10,000, it shall not be valid, effective or binding upon
the State until it has been approved by the State Comptroller and filed in his
office. Comptroller's approval of contracts let by the Office of General
Services is required when such contracts exceed $85,000 (State Finance Law
Section 163.6.a).
 
4.      WORKERS' COMPENSATION BENEFITS. In accordance with Section 142 of the
State Finance Law, this contract shall be void and of no force and effect unless
the Contractor shall provide and maintain coverage during the life of this
contract for the benefit of such employees as are required to be covered by the
provisions of the Workers' Compensation Law.
 
5.      NON-DISCRIMINATION REQUIREMENTS. To the extent required by Article 15 of
the Executive Law (also known as the Human Rights Law) and all other State and
Federal statutory and constitutional non-discrimination provisions, the
Contractor will not discriminate against any employee or applicant for
employment because of race, creed, color, sex, national origin, sexual
orientation, age, disability, genetic predisposition or carrier status, or
marital status. Furthermore, in accordance with Section 220-e of the Labor Law,
if this is a contract for the construction, alteration or repair of any public
building or public work or for the manufacture, sale or distribution of
materials, equipment or supplies, and to the extent that this contract shall be
performed within the State of New York, Contractor agrees that neither it nor
its subcontractors shall, by reason of race, creed, color, disability, sex, or
national origin: (a) discriminate in hiring against any New York State citizen
who is qualified and available to perform the work; or (b) discriminate against
or intimidate any employee hired for the performance of work under this
contract. If this is a building service contract as defined in Section 230 of
the Labor Law, then, in accordance with Section 239 thereof, Contractor agrees
that neither it nor its subcontractors shall by reason of race, creed, color,
national origin, age, sex or disability: (a) discriminate in hiring against any
New York State citizen who is qualified and available to perform the work; or
(b) discriminate against or intimidate any employee hired for the performance of
work under this contract. Contractor is subject to fines of $50.00 per person
per day for any violation of Section 220-e or Section 239 as well as possible
termination of this contract and forfeiture of all moneys due hereunder for a
second or subsequent violation.
 
6.      WAGE AND HOURS PROVISIONS. If this is a public work contract covered by
Article 8 of the Labor Law or a building service contract covered by Article 9
thereof, neither Contractor's employees nor the employees of its subcontractors
may be required or permitted to work more than the number of hours or days
stated in said statutes, except as otherwise provided in the Labor Law and as
set forth in prevailing wage and supplement schedules issued by the State Labor
Department. Furthermore, Contractor and its subcontractors must pay at least the
prevailing wage rate and pay or provide the prevailing supplements, including
the premium rates for overtime pay, as determined by the State Labor Department
in accordance with the Labor Law.
 
7.      NON-COLLUSIVE BIDDING CERTIFICATION. In accordance with Section 139-d of
the State Finance Law, if this contract was awarded based upon the submission of
bids, Contractor affirms, under penalty of perjury, that its bid was arrived at
independently and without collusion aimed at restricting competition. Contractor
further affirms that, at the time Contractor submitted its bid, an authorized
and responsible person executed and delivered to the State a non-collusive
bidding certification on Contractor's behalf.
 
8.      INTERNATIONAL BOYCOTT PROHIBITION. In accordance with Section 220-f of
the Labor Law and Section 139-h of the State Finance Law, if this contract
exceeds $5,000, the Contractor agrees, as a material condition of the contract,
that neither the Contractor nor any substantially owned or affiliated person,
firm, partnership or corporation has participated, is participating, or shall
participate in an international boycott in violation of the federal Export
Administration Act of 1979 (50 USC App. Sections 2401 et seq.) or regulations
thereunder. If such Contractor, or any of the aforesaid affiliates of
Contractor, is convicted or is otherwise found to have violated said laws or
regulations upon the final determination of the United States Commerce
Department or any other appropriate agency of the United States subsequent to
the contract's execution, such contract, amendment or modification thereto shall
be rendered forfeit and void. The Contractor shall so notify the State
Comptroller within five (5) business days of such conviction, determination or
disposition of appeal (2NYCRR 105.4).
 
9.      SET-OFF RIGHTS. The State shall have all of its common law, equitable
and statutory rights of set-off. These rights shall include, but not be limited
to, the State's option to withhold for the purposes of set­off any moneys due to
the Contractor under this contract up to any amounts due and owing to the State
with regard to this contract, any other contract with any State department or
agency, including any contract for a term commencing prior to the term of this
contract, plus any amounts due and owing to the State for any other reason
including, without limitation, tax delinquencies, fee delinquencies or monetary
penalties relative thereto. The State shall exercise its set-off rights in
accordance with normal State practices including, in cases of set-off pursuant
to an audit, the finalization of such audit by the State agency, its
representatives, or the State Comptroller.
 
10.    RECORDS. The Contractor shall establish and maintain complete and
accurate books, records, documents, accounts and other evidence directly
pertinent to performance under this contract (hereinafter, collectively, "the
Records"). The Records must be kept for the balance of the calendar year in
which they were made and for six (6) additional years thereafter. The State
Comptroller, the Attorney General and any other person or entity authorized to
conduct an examination, as well as the agency or agencies involved in this
contract, shall have access to the Records during normal business hours at an
office of the Contractor within the State of New York or, if no such' office is
available, at a mutually agreeable and reasonable venue within the State, for
the term specified above for the purposes of inspection, auditing and copying.
The State shall take reasonable steps to protect from public disclosure any of
the Records which are exempt from disclosure under Section 87 of the Public
Officers Law (the "Statute") provided that: (i) the Contractor shall timely
inform an appropriate State official, in writing, that said records should not
be disclosed; and (ii) said records shall be sufficiently identified; and (iii)
designation of said records as exempt under the Statute is reasonable. Nothing
contained herein shall diminish, or in any way adversely affect, the State's
right to discovery in any pending or future litigation.
 
June, 2006
 
Page 1

--------------------------------------------------------------------------------

 
 

STANDARD CLAUSES FOR NYS CONTRACTS
 APPENDIX A

 
11.    IDENTIFYING INFORMATION AND PRIVACY NOTIFICATION, (a) FEDERAL EMPLOYER
IDENTIFICATION NUMBER and/or FEDERAL SOCIAL SECURITY NUMBER. All invoices or New
York State standard vouchers submitted for payment for the sale of goods or
services or the lease of real or personal property to a New York State agency
must include the payee's identification number, i.e., the seller's or lessor's
identification number. The number is either the payee's Federal employer
identification number or Federal social security number, or both such numbers
when the payee has both such numbers. Failure to include this number or numbers
may delay payment. Where the payee does not have such number or numbers, the
payee, on its invoice or New York State standard voucher, must give the reason
or reasons why the payee does not have such number or numbers.
 
(b) PRIVACY NOTIFICATION. (1) The authority to request the above personal
information from a seller of goods or services or a lessor of real or personal
property, and the authority to maintain such information, is found in Section 5
of the State Tax Law. Disclosure of this information by the seller or lessor to
the State is mandatory. The principal purpose for which the information is
collected is to enable the State to identify individuals, businesses and others
who have been delinquent in filing tax returns or may have understated their tax
liabilities and to generally identify persons affected by the taxes administered
by the Commissioner of Taxation and Finance. The information will be used for
tax administration purposes and for any other purpose authorized by law.
 
(2) The personal information is requested by the purchasing unit of the agency
contracting to purchase the goods or services or lease the real or personal
property covered by this contract or lease. The information is maintained in New
York State's Central Accounting System by the Director of Accounting Operations,
Office of the State Comptroller, 110 State Street, Albany, New York 12236.
 
12.    EQUAL EMPLOYMENT OPPORTUNITIES FOR MINORITIES AND WOMEN. In accordance
with Section 312 of the Executive Law, if this contract is: (i) a written
agreement or purchase order instrument, providing for a total expenditure in
excess of $25,000.00, whereby a contracting agency is committed to expend or
does expend funds in return for labor, services, supplies, equipment, materials
or any combination of the foregoing, to be performed for, or rendered or
furnished to the contracting agency; or (ii) a written agreement in excess of
$100,000.00 whereby a contracting agency is committed to expend or does expend
funds for the acquisition, construction, demolition, replacement, major repair
or renovation of real property and improvements thereon; or (iii) a written
agreement in excess of $100,000.00 whereby the owner of a State assisted housing
project is committed to expend or does expend funds for the acquisition,
construction, demolition, replacement, major repair or renovation of real
property and improvements thereon for such project, then:
 
(a)         The Contractor will not discriminate against employees or applicants
for employment because of race, creed, color, national origin, sex, age,
disability or marital status, and will undertake or continue existing programs
of affirmative action to ensure that minority group members and women are
afforded equal employment opportunities without discrimination.    Affirmative
action shall mean recruitment, employment, job assignment, promotion,
upgradings, demotion, transfer, layoff, or termination and rates of pay or other
forms of compensation;
 
(b)         at the request of the contracting agency, the Contractor shall
request each employment agency, labor union, or authorized representative of
workers with which it has a collective bargaining or other agreement or
understanding, to furnish a written statement that such employment agency, labor
union or representative will not discriminate on the basis of race, creed,
color, national origin, sex, age, disability or marital status and that such
union or representative will affirmatively cooperate in the implementation of
the contractor's obligations herein; and
 
(c)         the Contractor shall state, in all solicitations or advertisements
for employees, that, in the performance of the State contract, all qualified
applicants will be afforded equal employment opportunities without
discrimination because of race, creed, color, national origin, sex, age,
disability or marital status.
 
Contractor will include the provisions of "a", "b", and "c" above, in every
subcontract over $25,000.00 for the construction, demolition, replacement, major
repair, renovation, planning or design of real property and improvements thereon
(the "Work") except where the Work is for the beneficial use of the Contractor.
Section 312 does not apply to: (i) work, goods or services unrelated to this
contract; or (ii) employment outside New York State; or (iii) banking services,
insurance policies or the sale of securities. The State shall consider
compliance by a contractor or subcontractor with the requirements of any federal
law concerning equal employment opportunity which effectuates the purpose of
this section. The contracting agency shall determine whether the imposition of
the requirements of the provisions hereof duplicate or conflict with any such
federal law and if such duplication or conflict exists, the contracting agency
shall waive the applicability of Section 312 to the extent of such duplication
or conflict. Contractor will comply with all duly promulgated and lawful rules
and regulations of the Governor's Office of Minority and Women's Business
Development pertaining hereto.
 
13.   CONFLICTING TERMS. In the event of a conflict between the terms of the
contract (including any and all attachments thereto and amendments thereof) and
the terms of this Appendix A, the terms of this Appendix A shall control.
 
14.   GOVERNING LAW. This contract shall be governed by the laws of the State of
New York except where the Federal supremacy clause requires otherwise.
 
15.   LATE PAYMENT. Timeliness of payment and any interest to be paid to
Contractor for late payment shall be governed by Article 11-A of the State
Finance Law to the extent required by law.
 
16.    NO ARBITRATION. Disputes involving this contract, including the breach or
alleged breach thereof, may not be submitted to binding arbitration (except
where statutorily authorized), but must, instead, be heard in a court of
competent jurisdiction of the State of New York.

17.    SERVICE OF PROCESS. In addition to the methods of service allowed by the
State Civil Practice Law & Rules ("CPLR"), Contractor hereby consents to service
of process upon it by registered or certified mail, return receipt requested.
Service hereunder shall be complete upon Contractor's actual receipt of process
or upon the State's receipt of the return thereof by the United States Postal
Service as refused or undeliverable. Contractor must promptly notify the State,
in writing, of each and every change of address to which service of process can
be made. Service by the State to the last known address shall be sufficient.
Contractor will have thirty (30) calendar days after service hereunder is
complete in which to respond.
 
June, 2006
 
Page 2

--------------------------------------------------------------------------------

 
 

STANDARD CLAUSES FOR NYS CONTRACTS
 APPENDIX A

 
18.    PROHIBITION ON PURCHASE OF TROPICAL HARDWOODS. The Contractor certifies
and warrants that all wood products to be used under this contract award will be
in accordance with, but not limited to, the specifications and provisions of
State Finance Law §165. (Use of Tropical Hardwoods) which prohibits purchase and
use of tropical hardwoods, unless specifically exempted, by the State or any
governmental agency or political subdivision or public benefit corporation.
Qualification for an exemption under this law will be the responsibility of the
contractor to establish to meet with the approval of the State.
 
In addition, when any portion of this contract involving the use of woods,
whether supply or installation, is to be performed by any subcontractor, the
prime Contractor will indicate and certify in the submitted bid proposal that
the subcontractor has been informed and is in compliance with specifications and
provisions regarding use of tropical hardwoods as detailed in §165 State Finance
Law. Any such use must meet with the approval of the State; otherwise, the bid
may not be considered responsive. Under bidder certifications, proof of
qualification for exemption will be the responsibility of the Contractor to meet
with the approval of the State.
 
19.    MACBRIDE   FAIR   EMPLOYMENT   PRINCIPLES.  In accordance with the
MacBride Fair Employment Principles (Chapter 807 of the Laws of 1992), the
Contractor hereby stipulates that the Contractor either (a) has no business
operations in Northern Ireland, or (b) shall take lawful steps in good faith to
conduct any business operations in Northern Ireland in accordance with the
MacBride Fair Employment Principles (as described in Section 165 of the New York
State Finance Law), and shall permit independent monitoring of compliance with
such principles.
 
20.    OMNIBUS PROCUREMENT ACT OF 1992. It is the policy of New York State to
maximize opportunities for the participation of New York State business
enterprises, including minority and women-owned business enterprises as bidders,
subcontractors and suppliers on its procurement contracts.
 
Information on the availability of New York State subcontractors and suppliers
is available from:
 
NYS Department of Economic Development
Division for Small Business
30 South Pearl St -- 7th Floor
Albany, New York 12245
Telephone: 518-292-5220
Fax: 518-292-5884
http://www.empire.state.ny.us
 
A directory of certified minority and women-owned business enterprises is
available from:
 
NYS Department of Economic Development
Division of Minority and Women's Business Development
30 South Pearl St - 2nd Floor
Albany, New York 12245
Telephone: 518-292-5250
Fax: 518-292-5803
http://www.empire.state.ny.us
 
The Omnibus Procurement Act of 1992 requires that by signing this bid proposal
or contract, as applicable, Contractors certify that whenever the total bid
amount is greater than $1 million:
 
(a)        The Contractor has made reasonable efforts to encourage the
participation of New York State Business Enterprises as suppliers and
subcontractors, including certified minority and women-owned business
enterprises, on this project, and has retained the documentation of these
efforts to be provided upon request to the State;
 
 (b)         The Contractor has complied with the Federal Equal Opportunity Act
of 1972 (P.L. 92-261), as amended;
 
(c)         The Contractor agrees to make reasonable efforts to provide
notification to New York State residents of employment opportunities on this
project through listing any such positions with the Job Service Division of the
New York State Department of Labor, or providing such notification in such
manner as is consistent with existing collective bargaining contracts or
agreements. The Contractor agrees to document these efforts and to provide said
documentation to the State upon request; and
 
(d)         The Contractor acknowledges notice that the State may seek to obtain
offset credits from foreign countries as a result of this contract and agrees to
cooperate with the State in these efforts.

21.    RECIPROCITY AND SANCTIONS PROVISIONS. Bidders are hereby notified that if
their principal place of business is located in a country, nation, province,
state or political subdivision that penalizes New York State vendors, and if the
goods or services they offer will be substantially produced or performed outside
New York State, the Omnibus Procurement Act 1994 and 2000 amendments (Chapter
684 and Chapter 383, respectively) require that they be denied contracts which
they would otherwise obtain. NOTE: As of May 15, 2002, the list of
discriminatory jurisdictions subject to this provision includes the states of
South Carolina, Alaska, West Virginia, Wyoming, Louisiana and Hawaii. Contact
NYS Department of Economic Development for a current list of jurisdictions
subject to this provision.
 
22.    PURCHASES OF APPAREL. In accordance with State Finance Law 162 (4-a), the
State shall not purchase any apparel from any vendor unable or unwilling to
certify that: (i) such apparel was manufactured in compliance with all
applicable labor and occupational safety laws, including, but not limited to,
child labor laws, wage and hours laws and workplace safety laws, and (ii) vendor
will supply, with its bid (or, if not a bid situation, prior to or at the time
of signing a contract with the State), if known, the names and addresses of each
subcontractor and a list of all manufacturing plants to be utilized by the
bidder.

June, 2006
 
Page 3

--------------------------------------------------------------------------------

 
 

STANDARD CLAUSES FOR NYS CONTRACTS
 APPENDIX A

 
 
THIS PAGE IS INTENTIONALLY LEFT BLANK
 


June, 2006
 
Page 4

--------------------------------------------------------------------------------

 

APPENDIX L
Approved Capitation Payment Rates
 

APPENDIX L
April 1,2008
L-l 
 

--------------------------------------------------------------------------------

 

WELLCARE  OF  NEW  YORK,   INC.
Medicaid Managed  Care  Rates
 
MMIS   ID#:   01182503
Effective  Date:    04/01/08
Approved  by  DOB:   Yes
Region:   Northeast
Reinsurance:   No
County:   ALBANY

 
Premium Group
Rate Amount
TANF/SN  Children
$104.98
TANF Adult
$251.84
SSI  Children
$201.23
SSI  Adult
$553.84
Maternity Kick Payment
$5,224.48
Newborn Kick Payment
$2,045.37

 
Optional Benefits Offered:
þ Emergency Transportation
o Dental
þ Non-Emergent Transportation
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan

 
 

--------------------------------------------------------------------------------

 

WELLCARE  OF  NEW  YORK,   INC.
Medicaid  Managed  Care  Rates
 
MMIS   ID#:   01182503
Effective  Date:    04/01/08
Approved  by  DOB:   Yes
Region:   Central
Reinsurance:   No
County:   COLUMBIA

 
Premium Group
Rate Amount
TANF/SN  Children
$108.04
TANF Adult
$274.83
SSI  Children
$193.29
SSI  Adult
$509.93
Maternity Kick Payment
$5,668.30
Newborn Kick Payment
$2,221.60

 
Optional Benefits Offered:
þ Emergency    Transportation
o Dental
þ Non-Emergent    Transportation
þ Family Planning

 
 
Box will be checked if the optional benefit is covered by the plan

 
 

--------------------------------------------------------------------------------

 

WELLCARE  OF  NEW  YORK,   INC.
Medicaid Managed Care  Rates
 
MMIS   ID#:   01182503
Effective  Date:    04/01/08
Approved  by  DOB:   Yes
Region:   Mid-Hudson
Reinsurance:   No
County:   DUTCHESS

 
Premium Group
Rate Amount
TANF/SN  Children
$120.43
TANF Adult
$289.19
SSI  Children
$201.90
SSI  Adult
$561.26
Maternity Kick Payment
$6,187.83
Newborn Kick Payment
$2,623.69

 
 
Optional Benefits Offered:
þ Emergency    Transportation
o Dental
o Non-Emergent    Transportation
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan

 
 

--------------------------------------------------------------------------------

 

WELLCARE  OF  NEW  YORK,   INC.
Medicaid Managed  Care Rates
 
MMIS   ID#:   01182503
Effective  Date:    04/01/08
Approved  by  DOB:   Yes
Region:   Central
Reinsurance:   No
County:   GREENE

 
Premium Group
Rate Amount
TANF/SN  Children
$105.97
TANF Adult
$271.58
SSI  Children
$189.79
SSI  Adult
$504.22
Maternity Kick Payment
$5,668.30
Newborn  Kick Payment
$2,221.60

 
 
Optional Benefits Offered:
þ Emergency Transportation
o Dental
o Non-Emergent Transportation
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan

 
 

--------------------------------------------------------------------------------

 

WELLCARE OF NEW YORK, INC.
Medicaid Managed Care Rates
 
MMIS ID#: 01182503
Effective Date: 04/01/08
Approved by DOB: Yes
Region: Mid-Hudson
Reinsurance: No
County: ORANGE

 
Premium Group
Rate Amount
TANF/SN Children
$119.20
TANF Adult
$285.18
SSI Children
$197.93
SSI Adult
$551.99
Maternity Kick Payment
$6,187.83
Newborn Kick Payment
$2,623.69

 
 
Optional Benefits Offered:
o Emergency Transportation
oDental
o Non-Emergent Transportation
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan

 
 

--------------------------------------------------------------------------------

 

WELLCARE  OF  NEW  YORK,   INC.
Medicaid Managed Care  Rates
 
MMIS   ID#:   01182503
Effective  Date:    04/01/08
Approved  by  DOB:   Yes
Region:   Northeast
Reinsurance:   No
County:   RENSSELAER

 
Premium Group
Rate Amount
TANF/SN Children
$102.92
TANF Adult
$248.59
SSI  Children
$197.73
SSI  Adult
$548.20
Maternity Kick Payment
$5,224.48
Newborn Kick Payment
$2,045.37

 
 
Optional Benefits Offered:
þ Emergency    Transportation
oDental
o Non-Emergent    Transportation
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan

 
 

--------------------------------------------------------------------------------

 

WELLCARE  OF  NEW  YORK,   INC.
Medicaid Managed  Care Rates
 
 
MMIS ID#: 01182503
Effective Date: 04/01/08
Approved by DOB: Yes
Region: Northern Metro
Reinsurance: No
County: ROCKLAND

 
Premium Group
Rate Amount
TANF/SN  Children
$104.95
TANF  Adult
$257.96
SSI  Children
$202.70
SSI  Adult
$510.07
Maternity Kick Payment
$5,365.27
Newborn  Kick Payment
$1,910.46

 
 
Optional Benefits Offered:
þ Emergency    Transportation
o Dental
o Non-Emergent    Transportation
þ Family  Planning

 
Box will be checked if the optional benefit is covered by the plan

 
 

--------------------------------------------------------------------------------

 

WELLCARE OF NEW YORK, INC.
Medicaid Managed Care Rates
 
MMIS ID#: 01182503
Effective Date: 04/01/08
Approved by DOB: Yes
Region: Mid-Hudson
Reinsurance: No
County: ULSTER

 
Premium Group
Rate Amount
TANF/SN Children
$119.20
TANF Adult
$285.18
SSI Children
$197.93
SSI Adult
$551.99
Maternity Kick Payment
$6,187.83
Newborn Kick Payment
$2,623.69

 
 
Optional Benefits Offered:
o Emergency Transportation
o Dental
o Non-Emergent Transportation
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan

 
 

--------------------------------------------------------------------------------

 

WELLCARE OF NEW YORK, INC
 
Family Health Plus Rates
Effective April 1, 2008
 

     
Optional
benefits covered
 County
 FHPlus
 Maternity Kicks
 Family Planning
 Dental
ALBANY    
 $309.54
 $5,224.48
           Yes    
 Yes
COLUMBIA
$319.50
$5,668.30
Yes
Yes
DUTCHESS
$324.83
$6,187.83
Yes
Yes
GREENE
$319.50
$5,668.30
Yes
Yes
NEW YORK CITY
$220.17
$5,908.52
Yes
Yes
ORANGE
$324.83
$6,187.83
Yes
Yes
RENSSELAER
$309.54
$5,224.48
Yes
Yes
ROCKLAND
$311.01
$5,365.27
Yes
Yes
ULSTER
$324.83
$6,187.83
Yes
Yes